FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                   UNITED STATES COURT OF APPEALS June 13, 2014

                                TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                    Clerk of Court


 PIERRE A. RENOIR,

              Plaintiff - Appellant,

 v.                                                     No. 14-1107
                                               (D.C. No. 1:14-CV-00288-LTB)
 LARIMER COUNTY, et al., and                              (D. Colo.)
 unknown parties,

              Defendants - Appellees.


                           ORDER AND JUDGMENT *


Before GORSUCH, MURPHY, and HOLMES, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      On January 30, 2014, pro se plaintiff Pierre A. Renoir filed a document

with the United States District Court for the District of Colorado that was


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
docketed as a complaint pursuant to 42 U.S.C. § 1983. The matter was assigned

to a United States magistrate judge who entered an order directing Renoir to cure

numerous deficiencies. Specifically, Renoir was ordered to file his claims on a

court-approved form and was further ordered to pay the filing fee or file a motion

for leave to proceed in forma pauperis. Renoir was warned that his complaint

would be dismissed if he failed to cure the deficiencies within thirty days. In

response, Renoir filed the in forma pauperis motion together with multiple letters

and other documents but did not submit his claims on a court-approved form.

Accordingly, the district court dismissed the action sua sponte for failure to cure

all deficiencies. See Fed. R. Civ. P. 41(b). Renoir then brought this appeal.

      This court reviews involuntary dismissals pursuant to Fed. R. Civ. P. 41(b)

for an abuse of discretion. Olsen v. Mapes, 333 F.3d 1199, 1204 (10th Cir. 2003).

Having reviewed Renoir’s appellate brief, the district court’s order, and the entire

appellate record, we conclude the district court did not abuse its discretion when

it dismissed Renoir’s complaint. Renoir has failed to identify any reversible error

in the district court’s ruling and has failed to show he cured all the clearly

identified deficiencies within the time limit imposed by the court. Accordingly,

the judgment of the district court dated March 12, 2014, dismissing Renoir’s

action without prejudice for failure to cure deficiencies is affirmed.

      Renoir has also filed a motion seeking to proceed in forma pauperis on

appeal. We cannot grant his motion unless he is able to “show a financial

                                         -2-
inability to pay the required filing fees and the existence of a reasoned,

nonfrivolous argument on the law and facts in support of the issues raised on

appeal.” DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991). In light

of the magistrate judge’s clear and concise order and the absence of any reasoned

argument in Renoir’s appellate brief, this court concludes Renoir’s appeal is

frivolous. Because Renoir’s appeal is frivolous, his motion to proceed in forma

pauperis is denied. Renoir is reminded of his responsibility to immediately remit

any unpaid balance of the appellate filing fee.

                                           ENTERED FOR THE COURT


                                           Michael R. Murphy
                                           Circuit Judge




                                          -3-